PHILLIPS, Circuit Judge.
This is an appeal from an order commanding compliance with a subpoena duces tecum issued by Walter W. King, Regional Director, Region XIII, of the Wage and Hour Division of the Department of Labor.
The authority of the Regional Director to issue the subpoena was not directly challenged below. That he had no authority to issue the subpoena was authoritatively determined by the Supreme Court of the United States in Cudahy Packing Company of Louisiana, Ltd., v. Holland, Administrator, 62 S.Ct. 651, 86 L.Ed. _, decided March 2, 1942.
Since the subpoena was issued without authority, it was invalid and it was error to command obedience thereto.
Reversed and remanded with directions to vacate the order and dismiss the proceeding.